SIDE AGREEMENT


This Side Agreement, dated as of March 21, 2011, is entered into by and among
Iveda Solutions, Inc., a Nevada corporation (“Iveda”), Sole-Vision Technologies,
Inc. (doing business as MegsSys), a corporation organized under the laws of the
Republic of China (“MegaSys”), and the shareholders of MegaSys identified on
Exhibit A and the signature pages hereto (“MegaSys Shareholders”).


RECITALS


A.       On March 21, 2011, the parties hereto entered into that certain Share
Exchange Agreement (the “Agreement”), replacing the Share Exchange Agreement
dated as of January 31, 2011 (the “Original Acquisition Agreement”) in its
entirety, pursuant to which (i) Iveda will acquire 100% of the issued and
outstanding shares of MegaSys Common Stock in exchange for the issuance of Iveda
Common Stock to the MegaSys Shareholders (the “Exchange”), and (ii) MegaSys will
become a wholly owned subsidiary of Iveda.
 
B.        Each of the boards of directors of Iveda and MegaSys have deemed it
advisable and in the best interests of each corporation and its respective
stockholders or shareholders to replace the Original Acquisition Agreement with
the Agreement and this Side Agreement.
 
C.        The Agreement and this Side Agreement have been adopted and approved
by the respective boards of directors of Iveda and MegaSys.
 
Unless otherwise defined or the context otherwise requires, all undefined
capitalized terms or phrases used herein shall have the meaning ascribed thereto
in the Agreement and all references to Sections are to Sections of the
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements set forth below, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
Article 1.          Earnout.
 
1.
Upon achievement of the following financial milestones (the “Earnout
Milestones”), Iveda agrees to issue to the MegaSys Shareholders up to an
additional 2,000,000 shares of Iveda Common Stock (the “Earnout Shares”):

 

 
(a)
If MegaSys achieves at least US$300,000 post-tax net income for the year ended
December 31, 2011;

 

 
(b)
If MegaSys achieves at least US$300,000 post-tax net income for the year ended
December 31, 2012; and

 

 
(c)
If MegaSys achieves at least a US$1.3 million increase in net revenues related
to the SafeCity project during the period from 7/1/2010 to 12/31/2012.

 
2.
The number of Earnout Shares issuable to each MegaSys Shareholder assuming
achievement in full of the Earnout Milestones is set forth on Exhibit A hereto.
The actual number of Earnout Shares to be issued to each MegaSys Shareholder
shall be calculated in accordance with the provisions of Exhibit A hereto and
they shall be issued pro rata to all the MegaSys Shareholders in accordance with
their percentage ownership of the MegaSys Shares.  If MegaSys fails to achieve
any of the Earnout Milestones, the number of Earnout Shares issuable to the
MegaSys Shareholders will be reduced as specified in Exhibit A hereto.



Article 2.          Remedies.
 
1.
In addition to any remedies provided under the Agreement, Iveda may elect to
require the MegaSys Shareholders to satisfy any indemnification claims with
respect to Damages by reducing the amount of Earnout Shares on a dollar for
dollar basis in relation to the amount of Iveda’s Damages stated in the
Officer’s Certificate.



2.
With respect to any indemnification claims satisfied from the Earnout Shares
pursuant to the paragraph above, the Earnout Shares shall be valued at the then
current Fair Market Value, provided however, that in no event shall the value of
such Earnout Shares used for indemnification pursuant this Section 2 be greater
than $1.00.

 
 
2

--------------------------------------------------------------------------------

 
 
Article 3.          Miscellaneous.
 
1.
Counterparts.  This Side Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 
2.
Governing Law.  This Side Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to any
applicable conflicts of law.



3.
Assignment.  Neither this Side Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties.  Subject to the preceding sentence, this Side Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.



4.
Amendment.  This Side Agreement and any exhibit hereto may not be amended except
by an instrument in writing on behalf of each of the parties hereto.



5.
Further Assurances.  Each party agrees to cooperate fully with the other parties
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by any other
party to better evidence and reflect the transactions described herein and
contemplated herein and to carry into effect the intents and purposes of this
Side Agreement.

 
 (signature page follows)
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Iveda, MegaSys and the MegaSys Shareholders have caused this
Side Agreement to be signed as of the date first written above.
 
IVEDA SOLUTIONS, INC.
 
By:
     
Title:
   
SOLE-VISION TECHNOLOGIES, INC.
 
By:
     
Title:
 

 
[SIGNATURE PAGE TO SIDE AGREEMENT]

 
 
4

--------------------------------------------------------------------------------

 
 
SHIAU ING-HANG
     
CHANG SHIN-KUNG
     
CHANG JUNG-TA
     
WANG LING-CHU
     
LAI SHU-CHUAN
     
LEE HSING-CHUAN
   

 
[SIGNATURE PAGE TO SIDE AGREEMENT]
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FINANCIAL MILESTONES FOR EARNOUT SHARES
 
MagaSys Shareholders and Their Maximum Number of Earnout Shares
 
Name of Shareholder
 
Earnout Shares
 
Shiau Ing-Hang
    994,723  
Chang Shin-Kung
    300,000  
Chang Jung-Ta
    319,943  
Wang Ling-Chu
    138,667  
Lai Shu-Chuan
    135,000  
Lee Hsing-Chuan
    111,667  

 
Earnout Payment Schedule:
 
Subject to the satisfaction of the Earnout Milestones and the adjustments
described below, the Earnout Shares shall be issued to the MegaSys Shareholders
in the amounts and on the payment dates (the “Payment Dates”) specified on the
following schedule:
 

 
· 
US$600,000 of Earnout Shares on December 31, 2011

 

 
· 
US$600,000 of Earnout Shares on June 30, 2012

 

 
· 
US$800,000 of Earnout Shares on December 31, 2012

 
Financial Milestones:
 
The number of Earnout Shares to be issued on each Payment Date shall be adjusted
as follows:
 
 
6

--------------------------------------------------------------------------------

 
 

 
· 
If MegaSys does not achieve at least US$300,000 post-tax net income for the year
ended December 31, 2010 (after adjustment for transaction expenses paid by
MegaSys in connection with this Agreement (“Transaction Expenses”) not to exceed
US$300,000), then the amount of Earnout Shares payable to the MegaSys
Shareholders on December 31, 2011 shall be decreased by 1% for each US$3,000
below the post-tax net income target.  For example, if MegaSys achieves
US$294,000 in post-tax net income, then the MegaSys Shareholders shall be
entitled to US$588,000 of the Earnout Shares and the remaining US$12,000 of the
Earnout Shares subject to that milestone shall not be issued.

 

 
· 
If MegaSys does not achieve at least US$300,000 post-tax net income for the year
ended December 31, 2011, then the amount of Earnout Shares payable to the
MegaSys Shareholders on June 30, 2012 shall be decreased by 1% for each US$3,000
below the post-tax net income target and the remaining Earnout Shares not earned
on such date shall not be issued.

 

 
· 
If MegaSys does not achieve at least US$300,000 post-tax net income for the year
ended December 31, 2012, then the amount of Earnout Shares payable to the
MegaSys Shareholders on December 31, 2012 shall be decreased by 1% for each
US$2,000 below the post-tax net income target and the remaining Earnout Shares
not earned on such date shall not be issued.

 

 
· 
If MegaSys does not collect at least a US$1.3 million in net revenues related to
the SafeCity project during the period from July 1, 2010 to December 31, 2012,
then the amount of Earnout Shares payable to the MegaSys Shareholders on
December 31, 2012 shall be decreased by 1% for each US$50,000 below the net
revenue increase target and the remaining Earnout Shares not earned on such date
shall not be issued.  This reduction in the number of Earnout Shares shall be in
addition to any reductions provided for above.

 
General Provisions:
 

 
· 
The per share value of the Earnout Shares to be released on each Payment Date
shall be valued at the greater of (i) the Fair Market Value and (ii)
US$1.00.  Accordingly, in no event shall Iveda be required to issue to the
MegaSys Shareholders more than the 2,000,000 Earnout Shares.

 

 
· 
The U.S. dollar amounts in the post-tax net income targets and the net cash
increase target in the financial milestones section above shall be calculated
based on the New Taiwan dollar/U.S. dollar exchange rate prevailing on date of
the income statement or balance sheet applicable to such financial milestone.

 

 
· 
References to post-tax net income and net cash herein shall be calculated in
accordance with ROC GAAP.

 
 
7

--------------------------------------------------------------------------------

 